PER CURIAM.
This cause came on to be heard upon the report of the Honorable Claude Ogilvie, Circuit Judge, to whom this cause was referred for the purpose of taking testimony relevant to the charge of the relator that he was so greatly under the influence of narcotics at the time of his arraignment that he was wholly and completely ignorant of all the proceedings including his arraignment and plea of guilt' to charges-against him; and-upon the exceptions to the Circuit Judge’s report; and the Court having considered the report and the record in the cause and having heard argument of counsel for the relator and the respondent,
IT IS ORDERED.that the exceptions be overruled; that the report be accepted and approved; that .the.writ of habeas corpus issued 8 June, 1953, be discharged, and that the relator be remanded to the custody of the respondent.
ROBERTS, C. J., and ■ THOMAS, DREW and BUFORD, JJ., concur.